DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Remarks
Claims 1-20 were originally pending in this application of which claims 5-9 and 11-20 were withdrawn from further consideration prior to the RCE dated 01/28/2022. Claims 1 and 10 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 5-9 and 11-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 8 para 4), filed on 01/28/2022 with respect to the 112 rejections of claim 10 have been fully considered and are persuasive. The 112 (a) rejections of claim 10 have been withdrawn. 

Applicant’s arguments (see pg. 10, para 3, pg. 12 para 1), filed on 01/28/2022 with respect to claims 1 and 10 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Wang et al. (US20150325466A1) and Hiroe et al. (US-20070240743-A1) references below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20170153550A1) in view of Wang et al. (US20150325466A1).

    PNG
    media_image1.png
    748
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    1013
    media_image2.png
    Greyscale
Regarding claims 1-4, referring to annotated figures 4-5, Kim teaches a substrate processing apparatus (substrate treating apparatus 300), comprising: a nozzle plate (supporting plate 342) with an upper surface (see annotated Fig 4); a support (substrate supporting unit 340 including a supporting pin 344, Fig 4) configured to support a substrate (substrate W) at a predetermined distance from the nozzle plate (see annotated Fig 4) with a first surface of the substrate facing the upper surface nozzle plate (see annotated Fig 4); a processing liquid supply unit (top liquid supply unit 380, Fig 4) configured to supply a processing liquid (see [0042]) to a second surface of the substrate opposite to the first surface (see annotated Fig 4); a first supply unit configured to supply a first fluid (gas) from a first supply port in the upper surface of the nozzle plate; and a second supply unit configured to supply a second fluid (liquid) from a second supply port closer to a outer edge of the nozzle plate than the first supply port (see annotated Fig 5, [0055], [0056]); substrate processing apparatus further comprising: a suction unit (suction member 490, Fig 5) configured to apply suction (see [0060]) to a suction port (drainage hole 414, [0059]) 
Kim et al. does not explicitly disclose that the minimum distance between the first supply port and the second supply port is greater than the minimum distance between the second supply port and the outer edge of the nozzle plate, and a height of a top of the first supply port is less than or equal to a height of a top of the second supply port.
Wang teaches a substrate supporting apparatus (annotated Fig. 1 below), comprising: a rotatable chuck 101 (nozzle plate); guiding pillar 106 (support) protrudes outwardly to form a holding portion 1061 for holding the substrate 107 when the substrate 107 is put on the rotatable chuck 101, a gap 111 (predetermined distance) is formed between the lower surface of the substrate 107 and the top surface of the rotatable chuck 101 [0019],  a nozzle 108 (processing liquid supply unit) sprays the cleaning liquid (processing liquid) to clean the substrate 107 [0022].

    PNG
    media_image3.png
    458
    751
    media_image3.png
    Greyscale
The rotatable chuck 101 defines a plurality of first injecting ports 109 connected to first gas pipe 112 D1 >D2 and H1=H2 (annotated Fig. 1) where D1-distance between first supply port and the second supply port; D2 -distance between second supply port and the outer edge of the nozzle plate, H1- height of top of port 110; H2- height of top of port 109.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the substrate processing apparatus of Kim with the injecting port arrangement of Wang such that distance between the first supply port and the second supply port is greater than the minimum distance between the second supply port and the outer edge of the nozzle plate, and a height of a top of the first supply port is less than or equal to a height of a top of the second supply port all in order to achieve the predictable result of having strategically placed ports to ensure cleaning of the entire backside of the substrate that is prone to contamination during processing and there by ensure quality of the semiconductor device ([0004-0005] Wang).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20170153550A1) in view of Wang et al. (US20150325466A1) and Hiroe et al. (US-20070240743-A1).
Regarding claim 10, as detailed above, referring to annotated figures 4-5 above, Kim teaches a substrate processing apparatus (substrate treating apparatus 300), comprising: a nozzle plate (supporting plate 342) with an upper surface (annotated Fig 4); a support (substrate supporting unit 340 including a supporting pin 344, Fig 4) configured to support a substrate (substrate W) at a predetermined distance from the nozzle plate (see annotated Fig 4) with a first surface of the substrate facing the upper surface nozzle plate (see annotated Fig 4); a processing liquid supply unit (top liquid supply unit 380, Fig 4) configured to supply a processing liquid [0042] to a second surface of the substrate opposite to the first surface (annotated Fig 4); a first supply unit configured to supply a first fluid (gas) from a first supply port in the upper surface of the nozzle plate; the first supply port being in a center region of the upper surface;  in the upper surface of the nozzle plate (supporting plate 342) (annotated Fig 5) and a second suction port in the upper surface of the nozzle plate, wherein the support (supporting pin 344) is on the upper surface of the nozzle plate.
Kim et al. does not explicitly disclose that the minimum distance between the first supply port and the second supply port is greater than the minimum distance between the second supply port and the outer edge of the nozzle plate, the support is on the upper surface of the nozzle plate between the second supply port and the first suction port, and a height of a top of the first supply port is less than or equal to a height of a top of the second supply port.
As detailed previously, Wang teaches that the minimum distance between the first supply port and the second supply port is greater than the minimum distance between the second supply port and the outer edge of the nozzle plate, and a height of a top of the first supply port is less than or equal to a height of a top of the second supply port.
However, the combination of Kim and Wang still does not explicitly disclose that the support that is on the upper surface of the nozzle plate is located between the second supply port and the first suction port.
Hiroe teaches a substrate processing apparatus of a single wafer processing type that applies processing liquid to both the front and the back surface of a semiconductor wafer W, includes a processing chamber 1, a bottom plate 2 and a top plate 3,  a lower supply mechanism 4 and a lower suction mechanism 5 connected to the bottom plate 2, and an upper supply mechanism 6 and an upper suction mechanism 7 connected to the top plate 3 [0088], discharge ports 16 (22) and liquid suction ports 17 (23) [0171] and supports including stationary guide pins 97 and four movable guide pins 98A, 98B, 98C, and upper surface of the nozzle plate) [0172] Fig. 12; guide pin 98B (support) for example is located between the discharge port 16 (second supply port) and the liquid suction port 17 (first suction port) Fig. 12.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the substrate processing apparatus of Kim with the discharge-suction port vs guide pin (support)  relative arrangement of Hiroe such that the support is on the upper surface of the nozzle plate between the second supply port and the first suction port with the benefit of keeping the wafer moving between independent discharge and suction systems while ensuring uniform supply of processing liquid ([0169][0172] Hiroe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711